UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2415


MAURICE JENKINS,

                    Plaintiff - Appellant,

             v.

MID ATLANTIC DETAILING, now known as National Automotive Charging
Systems, Incorporated,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:16-cv-00188-REP)


Submitted: April 28, 2017                                         Decided: May 12, 2017


Before WYNN and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Maurice Jenkins, Appellant Pro Se. Mary Elizabeth Davis, Elizabeth Scott Turner,
SPOTTS FAIN, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice Jenkins appeals the district court’s order granting summary judgment and

dismissing his complaint, which raised state and federal claims regarding wrongful

termination, employment discrimination, and related allegations. On appeal, we confine

our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Jenkins’ informal brief discusses only the merits of his state law claims, over which the

district court declined to exercise supplemental jurisdiction, he does not challenge the

basis for the district court’s disposition. Thus, Jenkins has forfeited appellate review of

the district court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th

Cir. 2004). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2